Title: From George Washington to Francis Halkett, 16 July 1758
From: Washington, George
To: Halkett, Francis


To Francis Halkett, Esqr.—Brigade Major— 
Dear HalkettCamp at Fort Cumberld 16th July 1758  Last night I had the pleasure of receiving yours of the 8th Instt from Carlyle, covering general Orders from the General. I have all along acted agreeable to the greatest part of them; and shall now obey with the utmost exactness, so far as I am able, the others. but there are some things containd there which the Nature of the disagreeable Establishment I am on, renders impractacable; for how is it possible that Men, who only receive Pay once in two Months—sometimes not so often, and then have a £5 or 10£ Bill—we seldom get any smaller ones given amongst the severals of them, can pay ready money for every little necessary they may want—nor can any money procure prickers & Brushes in this Country—brushes especially.
With regard to a return of those that draw Provisions—the first Regiment is at present so much dispersd that it is now Impossible for me to send you an exact return, but will loose no time in collecting those from the different Detachments, and

sending you a general one of the whole by the first oppertunity afterwards.
It gives me a great deal of pleasure to find that I have in great measure anticipated the Generals Sentiments and Orders, in regard to dress—and reduction of Baggage—I am sensible that I have by this means lessend the appearance of the first Virginia Regiment, but I beg the General will think that, I have renderd them more fit for the active Service they are to engage in, by this means. now give me leave to say that I ever must be Yrs most Affectionately

Go. Washington

